            Case 2:20-mc-00394-MRH Document 2 Filed 03/16/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re: The County of Allegheny                       CIVIL DIVISION

                                                      Miscellaneous Docket –

                                                      Chief Judge Mark R. Hornak


                         EMERGENCY MOTION TO STAY CASE

       Due to the emergency situation in Allegheny County created by the Coronavirus

disease, COVID-19, Allegheny County applies for a 30-day emergency stay in all

proceedings it is a party to in this Court. In support of this emergency motion, Allegheny

County sets forth as follows:

       1.       Allegheny County and/or its employees are currently defendants in thirty

(30) cases filed in the Western District of Pennsylvania. Attached as Exhibit “A” is a list of

these cases.

       2.       Assistant County Solicitors and the Allegheny County Law Department are

representing Allegheny County and/or the individual County employees in all of these

actions.

       3.       On March 13, 2020, the federal government declared a national emergency

concerning the Coronavirus disease, COVID-19.

       4.       The Allegheny County Health Department has issued a mitigation strategy

to protect all residents that strongly encourages all non-essential businesses in Allegheny

County to close for at least 14 days.

       5.       The Commonwealth of Pennsylvania has announced the closing of all

schools through at least March 27, 2020.
            Case 2:20-mc-00394-MRH Document 2 Filed 03/16/20 Page 2 of 4



       6.       The government of Allegheny County is required at this time of emergency

to focus all of its available manpower and resources to addressing the essential needs of

Allegheny County’s residents and fulfilling its obligations to the populations it serves,

including addressing the unique challenges COVID-19 presents for inmates at the

Allegheny County Jail, the patients at the Kane Hospitals, the residents at the Shuman

Juvenile Detention Center, the children and families in the family court system served by

the Allegheny County Department of Children Youth and Families, , the Health

Department performing the vital work that falls upon it during this pandemic, and the

population at large which depends on County government for essential services.

       7.       All individual Allegheny County departments have been called upon to

assess, marshal, and if necessary, redeploy their resources to focus upon meeting these

needs.

       8.       The Allegheny County Health Department has issued recommendations

that all non-essential businesses close and that all non-essential personnel are not to

report to work. Allegheny County also anticipates that there will be an increase in its

employees needing to avail themselves of various leave times because of COVID-19,

including employees actively involved in matters pending before the Court.

       9.       All County departments are being called upon to maintain minimum

necessary staffing levels and/or requirements; this includes facilities that are required to

operate 24/7 such as: the Allegheny County Jail; Shuman Juvenile Detention Facility; the

County Police; the Emergency Services Department (including 911 and the Fire

Marshall); the Medical Examiner; the Kane Hospitals; and parts of the Department of

Human Services (including Children, Youth, and Families). By way of example:
        Case 2:20-mc-00394-MRH Document 2 Filed 03/16/20 Page 3 of 4



      a. The Jail must devote its time and manpower to ensuring the health and
         safety of its inmate population and all personnel employed in this secure
         correctional facility;

      b. Shuman Juvenile Detention Facility must devote its time and manpower
         to ensuring the health and safety to its resident population and all
         personnel employed in this secure facility;

      c. The Kane Hospitals must devote their time and manpower to protecting
         this vulnerable population from COVID-19;

      d. The Department of Human Services, particularly Children, Youth, and
         Families, must devote its time and manpower to respond to Child Line
         calls, including home visits, shelter hearings, placement of children, and
         monitoring families in the child welfare system;

      e. The County Police must devote their time and manpower to provide
         security at the Greater Pittsburgh International Airport at this time of
         greater restrictions and new guidelines on air travel;

      f. Emergency Services, and the Medical Examiner must devote their time
         and manpower to performing their critical duties of public safety.

      10.    Allegheny County is also preparing for primary elections set for Tuesday,

April 28, 2020. Allegheny County is preparing for this election to take place as planned,

and also is planning on contingencies, and a sharp increase in mail-in balloting.

      11.    The Allegheny County Law Department is being called upon by all of these

departments to provide legal advice concerning the new and unique questions created by

COVID-19 and needs to be available to provide perform extensive new work necessitated

by the COVID-19 emergency.

      12.    Allegheny County needs its employees to be able to devote as much time

and attention possible to addressing the emergency situation created by COVID-19.

      13.    The Allegheny County Solicitor needs Law Department attorneys to be able

to devote their time and attention to the new duties they are called upon to perform.
         Case 2:20-mc-00394-MRH Document 2 Filed 03/16/20 Page 4 of 4



      14.    Currently, Allegheny County employees, including Assistant County

Solicitors, are being called upon to devote time and attention to defending the civil cases

in which County and/or its employees are defendants. This includes time providing

discovery information, preparing for depositions, attending depositions, preparing

substantive pleadings, and motions for summary judgment.

      15.    Allegheny County requests a 30-day stay in all cases in which it or its

employees are a defendant. This will enable County employees and the County Law

Department to expend its resources in a manner that best serves the interests of the

residents of Allegheny County in this time of emergency.

      WHEREFORE, the Allegheny County requests a 30-day stay in all cases in which

it or its employees are a defendant.

                                                Respectfully submitted,


                                               /s/ Andrew F. Szefi
                                               PA ID# 83747
                                               ALLEGHENY COUNTY LAW DEPARTMENT
                                               445 Fort Pitt Blvd.
                                               Suite 300
                                               Pittsburgh, PA 15219
                                               (412) 350-1173
                                               Andrew.Szefi@AlleghenyCounty.US

                                               Solicitor for Allegheny County

                                               /s/ Virginia Spencer Scott
                                               PA ID# 61647
                                               ALLEGHENY COUNTY LAW DEPARTMENT
                                               445 Fort Pitt Blvd.
                                               Suite 300
                                               Pittsburgh, PA 15219
                                               (412) 350-1173

                                               Virginia.Scott@AlleghenyCounty.US
                                               Assistant County Solicitor
